DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 12 January 2022 is acknowledged. Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (WO 2014/197822 A3; hereinafter “Martin”).
Regarding claim 1, Martin discloses a wearable device comprising: a base comprising a spring mechanism (e.g. ¶¶ 203, 219, etc.); a pulse oximeter positioned on a bottom surface of the base (e.g. ¶¶ 54, 136, 230); a plurality of electrodes positioned on opposite ends of the bottom surface of the base (e.g. ¶¶ 335-337; Figs. 8b-8d), wherein the plurality of electrodes are capable of acquiring EKG signals (e.g. ¶¶ 335 – “a signal channel EKG”); and a printed circuit board attached to the base, wherein the printed circuit board electrically connects the pulse oximeter and the plurality of electrodes (e.g. ¶¶ 234).
Regarding claim 2, Martin discloses that the patch may be formed from a flexible stretchable material and may be deformable as needed (e.g. ¶¶ 312-315) which would allow a configuration with a depressed center section.  
Regarding claim 4, Martin discloses the base comprising: a central housing; cantilevered arms extending from the central housing, wherein the cantilevered arms are flexible; and wires extending from the printed circuit board to the plurality of electrodes (e.g. ¶¶ 314 – patch interconnects; Figs 2A/B)
Regarding claim 5, Martin discloses a plurality of electrode snaps attached to the base, wherein each of the plurality of electrodes connects to the plurality of electrode snaps (e.g. ¶¶ 229, 315, etc.).
Regarding claim 6, Martin discloses the base comprises a flexible material (e.g. ¶¶ 190, 195, etc.)
Regarding claim 7, Martin discloses the base has a non-planar shape (e.g. ¶¶ 219; Figs. 13-15 - where the disclosure clearly indicates that the substrate is non-planar and can conform and be spring loaded to effectively adhere to the skin).
Regarding claim 9, Martin discloses an insulating conformal coating affixed to the flexible printed circuit board (e.g. ¶¶ 196)
Regarding claim 10, Martin discloses an adhesive disposed on a surface of the plurality of electrodes (e.g. ¶¶ 189-193).
Regarding claim 11, Martin discloses a microprocessor, wherein the microprocessor receives PPG data from the pulse oximeter and EKG data from the plurality of electrodes (e.g. ¶¶ 54, 171).
Regarding claim 12, Martin discloses an EKG filter (e.g. ¶¶ 222 - “The signal conditioning circuitry may be configured to amplify, de-noise, pre-filter…”).
Regarding claim 13, Martin discloses an accelerometer (e.g. ¶¶ 136, 153, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martin. Martin fails to expressly disclose the pulse oximeter is positioned in the depressed center section; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the base with the oximeter placed at the center section, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Marcus et al. (CA 2,305,069; hereinafter “Marcus”).  Martin fails to expressly disclose the specific spring mechanism of the base.  In the same field of endeavor, Marcus discloses the use of cantilever beam structures incorporated into the substrate of a biomedical skin device in order to allow the curving or bending to provide appropriate contact (e.g. Pgs 12-13, lines 17-14).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar curved or straight cantilever beam as taught by Marcus into the device of Martin, in order to yield the predictable results of providing a tension based conformable PCB which would provide more effective adhesion to a particular region of the patient’s skin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792